Citation Nr: 0826759	
Decision Date: 08/08/08    Archive Date: 08/18/08

DOCKET NO.  06-01 778	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for residuals of a 
broken nose.

2.  Entitlement to service connection for a right ankle 
disorder.

3.  Entitlement to service connection for a right knee 
disorder.

4.  Entitlement to service connection for degenerative disc 
disease and degenerative joint disease of the lumbar spine 
(claimed as a back injury).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Robert J. Burriesci, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1978 to 
February 1982.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia.

The Board notes that, in addition to the above indicated 
issues, the veteran filed a notice of disagreement regarding 
the issues of entitlement to service connection for bilateral 
hearing loss, tinnitus, and degenerative joint disease of the 
cervical spine in January 2005.  In a rating decision issued 
by the RO in December 2005, the veteran was granted service 
connection for bilateral hearing loss, tinnitus, and 
degenerative joint disease of the cervical spine.  As the 
December 2005 rating decision represents a complete grant of 
the benefits sought on appeal regarding those issues, they 
are no longer in appellate status and are not currently 
before the Board.


FINDINGS OF FACT

1.  There is no medical evidence showing a diagnosis of any 
residuals of a broken nose.

2.  There is no medical evidence showing a diagnosis of any 
right ankle disorder.

3.  There is no medical evidence showing a diagnosis of any 
right knee disorder.

4.  There is no medical evidence that the veteran's current 
lumbar spine disorder was present in service.

5.  The preponderance of the evidence shows that the 
veteran's current lumbar spine disorder is not related to 
service.


CONCLUSIONS OF LAW

1.  Residuals of a broken nose were not incurred in or 
aggravated by service.  38 U.S.C.A. § 1131 (West 2002); 
38 C.F.R. §§ 3.303, 3.304 (2007).

2.  A right ankle disorder was not incurred in or aggravated 
by service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. 
§§ 3.303, 3.304 (2007).

3.  A right knee disorder was not incurred in or aggravated 
by service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. 
§§ 3.303, 3.304 (2007).

4.  Degenerative disc disease and degenerative joint disease 
of the lumbar spine was not incurred in or aggravated by 
service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. §§ 3.303, 
3.304 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Service Connection

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 101(16), 1110, 1137; 38 
C.F.R. § 3.303.  In addition, service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d).  

Generally, to establish service connection, there must be (1) 
medical evidence of a current disability, (2) medical 
evidence, or in certain circumstances lay testimony, of in-
service incurrence or aggravation of an injury or disease, 
and (3) medical evidence of a nexus between the current 
disability and the in-service disease or injury.  See Hickson 
v. West, 12 Vet. App. 247, 253 (1999).  The United States 
Court of Appeals for the Federal Circuit (Federal Circuit) 
has held that a veteran seeking disability benefits must 
establish the existence of a disability and a connection 
between service and the disability.  Boyer v. West, 210 F.3d 
1351, 1353 (Fed. Cir. 2000).

The Board notes that "Congress specifically limits 
entitlement for service-connected disease or injury to cases 
where such incidents have resulted in a disability.  See 
38 U.S.C.A. § 1110.  In the absence of proof of present 
disability there can be no valid claim."  Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992); Degmetich v. Brown, 
104 F.3d 1328 (1997); Wamhoff v. Brown, 8 Vet. App. 517, 521 
(1996).

The Court of Appeals for Veterans Claims (Court) has held 
that where the determinative issue involves medical causation 
or a medical diagnosis, competent medical evidence is 
required.  Grottveit v. Brown, 5 Vet. App. 91 (1993); see 
also Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  The 
Federal Circuit has also recognized the Board's "authority 
to discount the weight and probity of evidence in light of 
its own inherent characteristics and its relationship to 
other items of evidence."  Madden v. Gober, 125 F.3d 1477, 
1481 (Fed. Cir. 1997).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

A. Residuals of a Broken Nose

The veteran seeks entitlement to service connection for 
residuals of a broken nose.  The veteran contends that he 
currently suffers from a deviated septum, which affects his 
breathing, as well as aggravated allergies and chronic 
sinusitis due to his in service injury of a broken nose.

The veteran's service medical records reveal that in October 
1979 the veteran was treated for a broken nose.  The post-
service medical records associated with the veteran's claims 
folder do not reveal any complaint, diagnosis, or treatment 
for any residuals of the veteran's broken nose, including 
deviated septum, allergies, or chronic sinusitis.

The preponderance of the evidence is against the veteran's 
claim for service connection for residuals of a broken nose.  
Except for the veteran's statements and claims, there is no 
competent medical evidence which shows that the veteran has 
ever had a diagnosis of any residuals of a broken nose.  
Accordingly, service connection must be denied because there 
is no competent evidence of a current disability due to 
residuals of broken nose.  See 38 U.S.C.A. § 1110; Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992); Degmetich v. Brown, 
104 F.3d 1328 (1997); Wamhoff v. Brown, 8 Vet. App. 517, 521 
(1996).

In reaching the decisions above the Board considered the 
doctrine of reasonable doubt, however, as the preponderance 
of the evidence is against entitlement to service connection 
for residuals of a broken nose, the doctrine is not for 
application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

B. Right Ankle Disorder

The veteran seeks entitlement to service connection for a 
right ankle disorder.  The veteran contends that an in 
service right ankle injury has continued to cause him 
difficulty since service.

The veteran's service medical records reveal that he was 
treated for a right ankle injury in June 1980.  The veteran 
complained of pain following his ankle being stepped on while 
sliding into second base playing baseball.  The veteran 
complained of no feeling on the front of the right lower leg, 
numb toes, and tingling feet.  The veteran was noted to have 
swelling of the lower right leg.  Subsequent service medical 
records do not reveal any complaint, diagnosis, or treatment 
for a right ankle disorder.

The veteran's post-service medical records do not reveal any 
complaint, diagnosis, or treatment for any right ankle 
disorder.  In a statement dated in June 2004, Dr. B.O., a 
private chiropractor, reported that the veteran indicated 
that he has chronic pain in his right ankle.  The Board notes 
that pain alone does not in and of itself constitute a 
disability for which service connection may be granted.  See 
Sanchez-Benitez v. West, 13 Vet. App. 282 (1999).  At no 
time, during or after service, has the veteran been diagnosed 
with a right ankle disorder.

In addition, the Federal Circuit has determined that a 
significant lapse in time between service and post-service 
medical treatment may be considered as part of the analysis 
of a service connection claim.  See Maxson v. Gober, 230 F.3d 
1330 (Fed. Cir. 2000).  In this case, the veteran has never 
been diagnosed with or treated for any right ankle disorder 
after separation from service and the medical evidence does 
not show any complaint of right ankle pain until more than 22 
years after separation from service.  This is significant 
evidence against the claim.

The preponderance of the evidence is against the veteran's 
claim for service connection for a right ankle disorder.  
Except for the veteran's statements and claims, there is no 
competent medical evidence which shows that the veteran has 
ever had a diagnosis of any right ankle disorder.  
Accordingly, service connection must be denied because there 
is no competent evidence of a current right ankle disorder.  
See 38 U.S.C.A. § 1110; Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992); Degmetich v. Brown, 104 F.3d 1328 (1997); 
Wamhoff v. Brown, 8 Vet. App. 517, 521 (1996).

In reaching the decisions above the Board considered the 
doctrine of reasonable doubt, however, as the preponderance 
of the evidence is against entitlement to service connection 
for a right ankle disorder, the doctrine is not for 
application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

C. Right Knee Disorder

The veteran seeks entitlement to service connection for a 
right knee disorder.  The veteran contends that an in service 
right knee injury has continued to cause him difficulty since 
service.

The veteran's service medical records reveal that the veteran 
was treated for a right knee injury in August 1978.  The 
veteran complained of pain following a fall on his right 
knee.  X-rays of the knee revealed no fracture and the 
veteran was prescribed with physical therapy.  Subsequent 
service medical records do not reveal any complaint, 
diagnosis, or treatment for a right knee disorder.

The veteran's post-service medical records associated with 
the claims folder do not reveal any complaint, diagnosis, or 
treatment for any right knee disorder.  In a statement dated 
in June 2004, Dr. B.O., a private chiropractor, reported that 
the veteran indicated that he has chronic pain in both of his 
knees.  The Board notes that pain alone does not in and of 
itself constitute a disability for which service connection 
may be granted.  See Sanchez-Benitez v. West, 13 Vet. App. 
282 (1999).  At no time, during or after service, has the 
veteran been diagnosed with a right knee disorder.

In addition, the Federal Circuit has determined that a 
significant lapse in time between service and post-service 
medical treatment may be considered as part of the analysis 
of a service connection claim.  See Maxson v. Gober, 230 F.3d 
1330 (Fed. Cir. 2000).  In this case, the veteran has never 
been diagnosed with or treated for any right knee disorder 
after separation from service.  In addition, the medical 
evidence does not show any complaint of right knee pain until 
more than 22 years after separation from service.  This is 
significant evidence against the claim.

The preponderance of the evidence is against the veteran's 
claim for service connection for a right knee disorder.  
Except for the veteran's statements and claims, there is no 
competent medical evidence which shows that the veteran has 
ever had a diagnosis of any right knee disorder.  
Accordingly, service connection must be denied because there 
is no competent evidence of a current right knee disorder.  
See 38 U.S.C.A. § 1110; Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992); Degmetich v. Brown, 104 F.3d 1328 (1997); 
Wamhoff v. Brown, 8 Vet. App. 517, 521 (1996).

In reaching the decisions above the Board considered the 
doctrine of reasonable doubt, however, as the preponderance 
of the evidence is against entitlement to service connection 
for a right knee disorder, the doctrine is not for 
application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

D. Lumbar Spine Disorder

The veteran seeks service connection for his degenerative 
disc disease and degenerative joint disease of the lumbar 
spine.  The veteran contends that his back injury in service 
caused his current lumbar spine disorder.

The veteran's service medical records reveal that the veteran 
was treated for cervical "whiplash" syndrome in May 1979.  
The service medical records also reveal a notation of a 
history of a back injury in September 1979.  Subsequent 
service medical records reveal complaint and treatment for 
cervical and upper back pain.

The veteran's post-service medical records associated with 
the claims folder do not reveal any complaint, diagnosis, or 
treatment for any lumbar spine disorder.  In a letter dated 
in June 2004, Dr. B.O., a private chiropractor, the veteran 
was noted to be diagnosed with osteosclerosis and spurring of 
the forth and fifth lumbar vertebrae with a decrease of disc 
space at L5/S1 and loss of the normal lumbar curve.  Dr. B.O. 
rendered the opinion that it is as likely as not that the 
problems the veteran was having with his back and neck are a 
direct result of the injuries the veteran sustained while on 
active duty.

The veteran was afforded a VA Compensation and Pension (C&P) 
examination in conjunction with his claim of entitlement to 
service connection for a lumbar spine disorder in March 2005.  
The veteran reported that he had a lumbar spine condition 
since 1979 and that he has suffered constant pain in the 
lower back for 26 years.  Upon examination, the veteran was 
noted to have normal ranges of motion of the thoracolumbar 
spine.  X-rays revealed degenerative arthritis of the lumbar 
spine with minimal hypertrophic degenerative joint disease 
lipping at L3-L4 and L4-L5.  The examiner diagnosed the 
veteran with degenerative joint disease of the lumbar spine 
at L3-L4 and L4-L5.  The examiner rendered the opinion that 
the veteran's lumbar spine condition is most likely not 
related to military service, as there is no record of lumbar 
pain in the veteran's service medical records.

In assessing medical evidence, whether a physician provides a 
basis for his medical opinion goes to the weight or 
credibility of the evidence in the adjudication of the 
merits.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 
(1998).  Other factors for assessing the probative value of a 
medical opinion are the physician's access to the claims file 
and the thoroughness and detail of the opinion.  See Prejean 
v. West, 13 Vet. App. 444, 448-89 (2000).  The weight of a 
medical opinion is diminished where that opinion is 
ambivalent, based on an inaccurate factual premise, based on 
an examination of limited scope, or where the basis for the 
opinion is not stated.  See Sklar v. Brown, 5 Vet. App. 140 
(1993); Reonal v. Brown, 5 Vet. App. 458 (1993); Guerrieri v. 
Brown, 4 Vet. App. 467, 470-71 (1993); Swann v. Brown, 5 Vet. 
App. 229, 232 (1993).  The Board must analyze the credibility 
and probative value of the evidence, account for the evidence 
which it finds to be persuasive or unpersuasive, and provide 
the reasons for its rejection of any material evidence 
favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. 
App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 
57 (1990).

The Board finds that the examination of March 2005 is 
entitled to great probative weight and that it provides very 
negative evidence against the veteran's claim of entitlement 
to service connection for a lumbar spine disorder.  The 
examiner reviewed the claims folder and provided a thorough 
examination including rationale as to why the veteran' s 
current degenerative joint disease of the lumbar spine was 
not caused by or aggravated by the veteran's service.

In addition, as noted above, the Federal Circuit has 
determined that a significant lapse in time between service 
and post-service medical treatment may be considered as part 
of the analysis of a service connection claim.  See Maxson v. 
Gober, 230 F.3d 1330 (Fed. Cir. 2000).  In this case, the 
medical evidence does not show the presence of degenerative 
joint disease of the lumbar spine until more than 22 years 
after separation from service.  This is significant evidence 
against the claim.

In light of the weight of the evidence against associating 
the veteran's degenerative joint disease of the lumbar spine 
with service and the length of time after service prior to 
the veteran complaining of and being diagnosed with any 
lumbar spine disorder, the Board concludes that the 
preponderance of the evidence is against service connection 
for the veteran's degenerative joint disease of the lumbar 
spine.  38 C.F.R. § 3.303.

In reaching the decisions above the Board considered the 
doctrine of reasonable doubt, however, as the preponderance 
of the evidence is against entitlement to service connection 
for a right ankle disorder, the doctrine is not for 
application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

II. Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper notice from VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide in 
accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be 
provided prior to an initial unfavorable decision on a claim 
by the agency of original jurisdiction (AOJ).  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

Here, the VCAA duty to notify was satisfied by way of a 
letter sent to the appellant in April 2004 that fully 
addressed all notice elements and was sent prior to the 
initial AOJ decision in this matter.  The letter informed the 
appellant of what evidence was required to substantiate the 
claims and of the appellant's and VA's respective duties for 
obtaining evidence.

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court 
held that, upon receipt of an application for a service-
connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating, or is 
necessary to substantiate, each of the five elements of the 
claim, including notice of what is required to establish 
service connection and that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  In this case, although the 
notice provided did not address either the rating criteria or 
effective date provisions that are pertinent to the 
appellant's claim, such error was harmless given that service 
connection is being denied, and hence no rating or effective 
date will be assigned with respect to this claimed condition.  

VA has a duty to assist the veteran in the development of the 
claim.  This duty includes assisting the veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained VA treatment 
records, dated September 2002 to March 2003.  The veteran 
submitted a medical opinion letter of Dr. B.O., a private 
chiropractor, dated in June 2004.  The veteran was afforded a 
VA medical examination regarding his lumbar spine disorder in 
March 2005.

The Board further notes that the veteran reported at his VA 
medical examination being treated by a Dr. Smith in 1995 for 
his degenerative changes of the cervical spine.  The 
appellant has not provided sufficient identifying information 
regarding this physician.  The appellant has neither 
submitted the records nor completed an Authorization for 
Release of Information form regarding this physician.  The 
burden lies on the veteran to cooperate with VA.  While VA 
has a statutory duty to assist the veteran in developing 
evidence pertinent to a claim, the veteran also has a duty to 
assist and cooperate with VA in developing evidence; the duty 
to assist is not a one-way street.  See Wood v. Derwinski, 1 
Vet. App. 190 (1991).  

In addition, the Board notes that the reported treatment 
provided by Dr. Smith in 1995 was in regard to the veteran's 
cervical spine and not the veteran's lumbar spine.  In this 
regard, VA is not required to search for evidence, which even 
if obtained, would make no difference in the result.  Allday 
v. Brown, 7 Vet. App. 517, 526 (1995) (quoting Colvin v. 
Derwinski, 1 Vet. App. 171 (1991).  See also Soyini v. 
Derwinski, 1 Vet. App. 541 (1991) (declining to require 
strict adherence to technical requirements and impose 
additional burdens on VA when there was no benefit flowing to 
the claimant).  Consequently, efforts to obtain these records 
are not warranted before adjudicating the veteran's claim of 
entitlement to service connection for degenerative joint 
disease of the lumbar spine. 

The veteran indicated in his notice of disagreement, dated in 
January 2005, that he was receiving treatment at the VA 
medical center in Augusta, Georgia.  The veteran's medical 
records from the VA medical center in Augusta, Georgia, were 
obtained in February 2005 and, as indicated above, records 
subsequent to March 2003 were not included.  The Board notes 
that the final record dated in March 2003 indicated that the 
veteran would not be rescheduled for an appointment due to 
his being a no show.  The claim was later readjudicated in a 
statement of the case dated in December 2005 reporting that 
the records obtained from the VA medical center in Augusta, 
Georgia, were dated from September 2002 to March 2003.  The 
veteran has not indicated since that time that he received 
medical treatment at the VA medical center in Augusta, 
Georgia subsequent to March 2003.  As there is no indication 
that any further medical records exist and there is evidence 
that all the available VA medical records were sought and 
obtained, the Board finds that an additional attempt to 
obtain VA medical records is not necessary.  See Soyini v. 
Derwinski, 1 Vet. App. 541 (1991) (declining to require 
strict adherence to technical requirements and impose 
additional burdens on VA when there was no benefit flowing to 
the claimant).

The Board notes that the veteran was not afforded a VA 
medical examination in regard to the issues of entitlement to 
service connection for residuals of a broken nose, right 
ankle disorder, and right knee disorder.  In determining 
whether the duty to assist requires that a VA medical 
examination be provided or medical opinion obtained with 
respect to a veteran's claim for benefits, there are four 
factors for consideration.  These four factors are:  
(1) whether there is competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability; (2) whether there is evidence establishing that 
an event, injury, or disease occurred in service, or evidence 
establishing certain diseases manifesting during an 
applicable presumption period; (3) whether there is an 
indication that the disability or symptoms may be associated 
with the veteran's service or with another service-connected 
disability; and (4) whether there otherwise is sufficient 
competent medical evidence of record to make a decision on 
the claim.  38 U.S.C. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the Court of Appeals 
for Veterans Claims has stated that this element establishes 
a low threshold and requires only that the evidence 
"indicates" that there "may" be a nexus between the 
current disability or symptoms and the veteran's service.  
The types of evidence that "indicate" that a current 
disability "may be associated" with military service 
include, but are not limited to, medical evidence that 
suggests a nexus but is too equivocal or lacking in 
specificity to support a decision on the merits, or credible 
evidence of continuity of symptomatology such as pain or 
other symptoms capable of lay observation.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  

In this case, as the veteran has not been diagnosed with any 
residuals of a broken nose or any right ankle or right knee 
disorders, a medical examination and/or opinion is not 
necessary.

Neither the appellant nor his representative has identified, 
and the record does not otherwise indicate, any additional 
existing evidence that is necessary for a fair adjudication 
of the claim that has not been obtained.  Hence, no further 
notice or assistance to the appellant is required to fulfill 
VA's duty to assist the appellant in the development of the 
claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 
F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. 
App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).


ORDER

Entitlement to service connection for residuals of a broken 
nose is denied.

Entitlement to service connection for right ankle disorder is 
denied.

Entitlement to service connection for right knee disorder is 
denied.

Entitlement to service connection for degenerative disc 
disease and degenerative joint disease, lumbar spine, is 
denied.



____________________________________________
MICHAEL D. MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


